Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
April 14, 2017 and effective as of the Effective Date (as hereinafter defined),
is made and entered into by and among THE MOHEGAN TRIBE OF INDIANS OF
CONNECTICUT, a federally recognized Indian Tribe and Native American sovereign
nation (the “Tribe”), the MOHEGAN TRIBAL GAMING AUTHORITY, a governmental
instrumentality of the Tribe (the “Borrower”), the other Loan Parties, each of
the Lenders (as hereinafter defined) party hereto, BANK OF AMERICA, N.A., as
Swingline Lender, and CITIZENS BANK, N.A., as administrative agent under the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”) and as L/C Issuer.

RECITALS

A. The Tribe, the Borrower and the Lenders party hereto are parties to that
certain Credit Agreement, dated as of October 14, 2016 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Tribe, the Borrower, the banks, financial
institutions and other entities from time to time party thereto as lenders
(including the L/C Issuer and the Swingline Lender) (collectively, the
“Lenders”), and the Administrative Agent.

B. In connection with the Credit Agreement, the Loan Parties executed various
Loan Documents to guaranty and/or secure the obligations of the Borrower under
the Credit Agreement.

C. The Borrower has requested that the Lenders party hereto agree to amend the
Credit Agreement subject to, and in accordance with, the terms and conditions
set forth herein.

D. Pursuant to Section 12.16 of the Credit Agreement, the Borrower may require
any Revolving Lender, Term A Lender or Term B Lender that does not consent to
this First Amendment to assign all of its interests, rights (other than as set
forth in Section 12.16 of the Credit Agreement) and obligations under the Credit
Agreement and the related Loan Documents with respect to all of such
non-consenting Revolving Lender’s, Term A Lender’s or Term B Lender’s Revolving
Loans, Revolving Commitments, Term A Loans and Term B Loans, as applicable, to
one or more Eligible Assignees that shall assume such obligations.

E. The Lenders party hereto agree to enter into this First Amendment, subject to
the conditions and on the terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Tribe, the Borrower, each of the other
Loan Parties and each of the Lenders party hereto agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this First Amendment (including in the Recitals above) shall have the
meanings given in the Credit Agreement, and the rules of construction set forth
in the Credit Agreement shall apply to this First Amendment.



--------------------------------------------------------------------------------

2. Amendments to Credit Agreement.

(a) The following new definition is hereby added to Section 1.01 of the Credit
Agreement, inserted in proper alphabetical order:

““First Amendment Effective Date” means the “Effective Date” as defined in that
certain First Amendment to Credit Agreement, dated as of April 14, 2017, among
the Tribe, the Borrower, the other Loan Parties, the Administrative Agent, the
Swingline Lender, the L/C Issuer and the Lenders party thereto.”

(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by amending and restating clause (a) and clause (b) thereof as
follows:

“(a) from and after the First Amendment Effective Date, with respect to any Term
A Loan payable to Term A Lenders and with respect to any Revolving Commitment,
Revolving Loan and Letter of Credit Fee payable to Lenders under the Initial
Revolving Credit Facility, the following rates per annum (expressed in basis
points), based upon the Total Leverage Ratio as set forth below:

Applicable Rate

 

Pricing
Level

   Total Leverage
Ratio   Unused
Fee    Eurodollar Rate +
Letters of Credit   Base Rate +

1

   £ 2.50x   37.5    2.00%   1.00%

2

   2.50x < x £ 3.00x   37.5    2.50%   1.50%

3

   3.00x < x £ 3.50x   37.5    3.00%   2.00%

4

   3.50x < x £ 4.00x   50.0    3.25%   2.25%

5

   4.00x < x £ 4.50x   50.0    3.50%   2.50%

6

   > 4.50x   50.0    3.75%   2.75%

(b) from and after the First Amendment Effective Date, with respect to any Term
B Loan, a rate per annum equal to (i) 4.00%, in the case of Eurodollar Rate
Loans, and (ii) 3.00%, in the case of Base Rate Loans;”

(c) Section 2.05(k) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“In the event of a full or partial prepayment of Term B Loans (other than as
required by Sections 2.05(e), 2.05(f) and 2.07(b)) effected prior to the
twelve-month anniversary of the First Amendment Effective Date through the
issuance of any Indebtedness (which, for the avoidance of doubt, shall exclude
any drawing under any Revolving Credit Facility) having a lower All-In Yield
than the All-In Yield then in effect in respect of the Term B Loans being
repaid, such prepayment shall include a premium in an amount equal to 1.00% of
the principal amount so prepaid. In the event that any amendment to this
Agreement or any other Loan

 

2



--------------------------------------------------------------------------------

Document that has the effect of decreasing the interest rate payable in respect
of the Term B Loans is effected prior to the twelve-month anniversary of the
First Amendment Effective Date, the Borrower shall pay an amendment fee (x) to
any Lender approving such amendment (other than any replacement Lender replacing
a Lender pursuant to Section 12.16 in connection with such amendment) in an
amount equal to 1.00% of the principal amount of Term B Loans, as applicable,
for which such interest rate is decreased and (y) to any Lender replaced
pursuant to Section 12.16 in connection with such amendment in an amount equal
to 1.00% of the principal amount of such Lender’s Term B Loans, as applicable,
being assigned pursuant to such replacement.”

3. Representations and Warranties of the Tribe. To induce the Lenders party
hereto to agree to this First Amendment, the Tribe represents to the Lenders and
the Administrative Agent that as of the Effective Date:

(a) the Tribe has all requisite power and authority to execute and deliver this
First Amendment and to perform its Obligations hereunder. This First Amendment
is a “Contract of The Tribal Gaming Authority” within the meaning of Section 1
of Article XIII (entitled “Tribal Gaming Authority Amendment”) of the
Constitution;

(b) the execution, delivery and performance by the Tribe of this First Amendment
have been duly authorized by all necessary Tribal Council, Management Board and
other action, and do not:

(i) require any consent or approval not heretofore obtained of any enrolled
tribal member, Tribal Council member, Management Board member, security holder
or creditor;

(ii) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe or of Borrower;

(iii) result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(iv) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe in any material respect;

(v) constitute a “transfer of an interest” or an “obligation incurred” that is
avoidable by a trustee under Section 548 of the Bankruptcy Code of the United
States, as amended, or constitute a “fraudulent conveyance,” “fraudulent
obligation” or “fraudulent transfer” within the meanings of the Uniform
Fraudulent Conveyances Act or Uniform Fraudulent Transfer Act, as enacted in any
applicable jurisdiction, or any similar Law;

(vi) result in a material breach of or default under, or would, with the giving
of notice or the lapse of time or both, constitute a material breach of or
default under, or cause or permit the acceleration of any obligation owed under,
any mortgage, indenture or loan or credit agreement or any other Contractual
Obligation to which the Tribe is a party or by which the Tribe or any of its
Property is bound or affected; or

 

3



--------------------------------------------------------------------------------

(vii) require any consent or approval of any Governmental Authority, or any
notice to, registration or qualification with any Governmental Authority, not
heretofore obtained or obtained concurrently with the Effective Date;

and the Tribe is not in violation of, or default under, any Requirement of Law
or Contractual Obligation, or any mortgage, indenture, loan or credit agreement
described in Section 3(b)(vi) of this First Amendment in any respect that
constitutes a Material Adverse Effect;

(c) no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Authority is
required to authorize or permit under applicable Laws the execution, delivery
and performance by the Tribe of this First Amendment, other than such as have
been obtained on or prior to the date hereof;

(d) neither this First Amendment nor the other Loan Documents, taken
individually or as a whole, constitute “management contracts” or “management
agreements” within the meaning of Section 12 of IGRA and related regulations, or
deprive the Tribe and Borrower of the sole proprietary interest and
responsibility of the conduct of gaming activity at Mohegan Sun;

(e) this First Amendment has been executed and delivered by the Tribe, and
constitutes the legal, valid and binding obligation of the Tribe, enforceable
against the Tribe in accordance with its terms. The provisions of Section 12.18
of the Credit Agreement are specifically enforceable against the Tribe, Borrower
and its Restricted Subsidiaries. The waivers of sovereign immunity by the Tribe
contained in this First Amendment are legal, valid, binding and irrevocable;

(f) no Tribal law permits any tribal member to challenge by referendum or
initiative any action of the Tribal Council authorizing and approving the
execution and delivery of this First Amendment (“First Amendment Referendum
Action”). No First Amendment Referendum Action is, to the Tribe’s knowledge,
threatened or pending which would reduce the obligations of the Tribe or
Borrower under this First Amendment or impair the enforceability of this First
Amendment or the rights of the Administrative Agent and the Lenders hereunder or
cause a Material Adverse Effect;

(g) after giving effect to this First Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this First
Amendment or the performance by the Tribe of its obligations hereunder that
would constitute a Default or an Event of Default; and

(h) each of the representations and warranties made by Tribe in or pursuant to
the Loan Documents to which it is a party, as amended hereby, is true and
correct in all material respects on and as of the Effective Date as if made on
and as of such date; provided, that, to the extent that such representations or
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further, that, any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

 

4



--------------------------------------------------------------------------------

4. Representations and Warranties of the Borrower and the Other Loan Parties. To
induce the Lenders party hereto to agree to this First Amendment, the Borrower
and each of the other Loan Parties represent to the Lenders and the
Administrative Agent that as of the Effective Date:

(a) Borrower and the other Loan Parties each have all requisite power and
authority to execute and deliver this First Amendment and to perform their
respective Obligations hereunder;

(b) the execution, delivery and performance by Borrower and each of the other
Loan Parties of this First Amendment have been duly authorized by all necessary
Tribal Council, Management Board and other action, and do not:

(i) require any consent or approval not heretofore obtained of any enrolled
tribal member or Tribal Council member, Management Board member, security holder
or creditor;

(ii) violate or conflict with any provision of the Constitution, charter, bylaws
or other governing documents of the Tribe, Borrower or its Restricted
Subsidiaries;

(iii) result in or require the creation or imposition of any Lien (other than
pursuant to the Security Documents) upon or with respect to any Authority
Property now owned or leased or hereafter acquired;

(iv) violate any Law or Requirement of Law, including any Gaming Law, applicable
to the Tribe, Borrower or its Restricted Subsidiaries, except for such
violations that could not reasonably be expected to have Material Adverse
Effect; or

(v) result in a breach of or default under, or would, with the giving of notice
or the lapse of time or both, constitute a breach of or default under, or cause
or permit the acceleration of any obligation owed under, any mortgage, indenture
or loan or credit agreement or any other Contractual Obligation to which the
Tribe, Borrower or any of its Restricted Subsidiaries is a party or by which the
Tribe, Borrower, its Restricted Subsidiaries or any of their Property is bound
or affected, except, in each case, to the extent that such breach, default or
acceleration could not reasonably be expected to have a Material Adverse Effect;

(c) no authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Authority or any
other Person, in each case material to the operations of the Borrower and its
Restricted Subsidiaries, is required to authorize or permit under applicable
Laws the execution, delivery and performance by Borrower and its Restricted
Subsidiaries of this First Amendment, other than such as have been obtained on
or prior to the date hereof. Borrower and its Restricted Subsidiaries are not in
violation of any Requirement of Law, except to the extent that such violation
could not reasonably be expected to have a Material Adverse Effect;

(d) this First Amendment has been duly executed and delivered by Borrower and
each of the other Loan Parties. This First Amendment constitutes the legal,
valid and binding obligations of Borrower and each of the other Loan Parties,
enforceable against Borrower and its

 

5



--------------------------------------------------------------------------------

Restricted Subsidiaries in accordance with its terms. The waivers of sovereign
immunity by the Borrower and its Restricted Subsidiaries contained in this First
Amendment are legal, valid, binding and irrevocable;

(e) after giving effect to this First Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this First
Amendment or the performance by the Borrower and the other Loan Parties of their
obligations hereunder that would constitute a Default or an Event of Default;
and

(f) each of the representations and warranties made by such Loan Party in or
pursuant to the Loan Documents to which it is a party, as amended hereby, is
true and correct in all material respects on and as of the Effective Date as if
made on and as of such date; provided, that, to the extent that such
representations or warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

5. Effectiveness of this First Amendment. This First Amendment shall be
effective only if and when:

(a) the Administrative Agent shall have received counterparts of this First
Amendment executed by the Tribe, the Borrower, the other Loan Parties, each
Lender party to this First Amendment (which Lenders, taken together, constitute
the (i) Required Revolving Lenders with respect to the Revolving Credit
Facility, (ii) Required Term Lenders with respect to the Term B Facility and
(iii) Required Term Lenders with respect to the Term A Facility, in each case
immediately prior to giving effect to any assignments pursuant to Section 12.16
of the Credit Agreement in connection with this First Amendment), the L/C
Issuer, the Swingline Issuer and the Administrative Agent;

(b) each of the representations and warranties contained in Section 3 and
Section 4 of this First Amendment shall be true and correct in all material
respects; provided, that, to the extent that such representations or warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that, any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates;

(c) the Administrative Agent shall have received, executed by a Responsible
Officer or other authorized signatory of the Tribe and each signing Loan Party
that is party hereto and in form and substance reasonably satisfactory to the
Administrative Agent, such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of the
Tribe and each Loan Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer or
other authorized signatory thereof authorized to act as a Responsible Officer
and/or execute documents in connection with this First Amendment and the other
Loan Documents to which the Tribe or such Loan Party is a party or is to be a
party on the Effective Date (which may include certificates in form and
substance reasonably satisfactory to the Administrative Agent to the effect that
there has been no change to the applicable resolutions and/or incumbency
certificates delivered by such Loan Party on the Closing Date);

 

6



--------------------------------------------------------------------------------

(d) at such time that this First Amendment becomes effective, (i) all Term A
Loans are held by Term A Lenders who have consented to this First Amendment with
respect to their entire respective Term A Loans at such time, (ii) all Term B
Loans are held by Term B Lenders who have consented to this First Amendment with
respect to their entire respective Term B Loans at such time, (iii) all
Revolving Loans and Revolving Commitments are held by Revolving Lenders who have
consented to this First Amendment with respect to their entire respective
Revolving Loans and Revolving Commitments at such time, (iv) each L/C Issuer has
consented to this First Amendment, (v) each Swingline Lender has consented to
this First Amendment and (vi) each Lender party to this First Amendment holding
Loans and/or Commitments that were assigned to such Lender pursuant to
Section 12.16 of the Credit Agreement in connection with this First Amendment
has assumed such Loans and/or Commitments pursuant to a valid and effective
assignment in accordance with Section 12.16 of the Credit Agreement;

(e) the Administrative Agent shall have received for the account of each Lender
that holds Term A Loans, Term B Loans or Revolving Commitments on the Effective
Date after giving effect to all assignments conducted pursuant to Section 12.16
of the Credit Agreement in connection with this First Amendment, a cash fee in
the amount of 0.125% of such Lender’s aggregate Term A Loans, Term B Loans and
Revolving Commitments outstanding on such date;

(f) the Borrower shall have paid all fees and expenses (but not, for the
avoidance of doubt, interest) owed to the Administrative Agent and the Lenders
accrued through and including the Effective Date to such Administrative Agent
and Lenders to the extent invoiced at least three Business Days prior to the
Effective Date; and

(g) unless waived by the Administrative Agent, the Borrower shall have paid all
fees and expenses of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced at
least three Business Days prior to the Effective Date.

This First Amendment shall be effective on the date (the “Effective Date”) on
which all of the foregoing conditions are satisfied.

6. Acknowledgments. By executing this First Amendment, the Tribe and each of the
Loan Parties (a) consents to this First Amendment and the performance by the
Tribe and each of the Loan Parties of their respective obligations hereunder,
(b) acknowledges that notwithstanding the execution and delivery of this First
Amendment, the obligations of the Tribe and each of the Loan Parties under each
of the Loan Documents to which the Tribe or such Loan Party is a party are not
impaired or affected and each such Loan Document continues in full force and
effect and (c) affirms and ratifies, to the extent it is a party thereto, each
Loan Document with respect to all of the Obligations as amended hereby. Each
Lender party to this First Amendment and the Administrative Agent acknowledge
and agree that the Interest Period with respect to any Loans outstanding
immediately prior to the effectiveness of this First Amendment will remain
unchanged on the Effective Date after giving effect to this First Amendment.

 

7



--------------------------------------------------------------------------------

7. Governing Law; Arbitration Reference; Waiver of Right to Trial by Jury;
Waiver of Sovereign Immunity; Consent to Jurisdiction; Gaming Law Limitations;
Section 81 Compliance. The provisions of Section 12.17, Section 12.18,
Section 12.19, Section 12.20, Section 12.22 and Section 12.23 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis.

8. Miscellaneous.

(a) This First Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this First Amendment, when
signed by all of the parties listed below shall constitute a single binding
agreement. Delivery of an executed signature page to this First Amendment by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually signed counterpart of this First Amendment.

(b) If any provision of this First Amendment or the other Loan Documents is held
to be illegal, invalid, void or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this First Amendment and the other
Loan Documents shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which come
as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

(c) Except as amended hereby, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect except that each
reference to the “Credit Agreement”, or words of like import in any Loan
Document, shall mean and be a reference to the Credit Agreement as amended
hereby. This First Amendment shall be deemed a “Loan Document” as defined in the
Credit Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

MOHEGAN TRIBAL GAMING AUTHORITY By:   /s/ Mario C. Kontomerkos Name:   Mario C.
Kontomerkos Title:   Chief Financial Officer

 

THE MOHEGAN TRIBE OF INDIANS OF


CONNECTICUT (for the limited purpose of


joining Sections 3, 6 and 7)

By:   /s/ Kevin P. Brown Name:   Kevin P. Brown Title:   Chairman

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

MOHEGAN BASKETBALL CLUB LLC By:   /s/ Mario C. Kontomerkos       Name:   Mario
C. Kontomerkos       Title:   Vice President and Treasurer

 

MOHEGAN COMMERCIAL VENTURES PA, LLC By:   /s/ Mario C. Kontomerkos       Name:  
Mario C. Kontomerkos       Title:   Vice President and Treasurer

 

DOWNS RACING, L.P. By Mohegan Commercial Ventures PA, LLC, its general partner
By:   /s/ Mario C. Kontomerkos       Name:   Mario C. Kontomerkos       Title:  
Vice President and Treasurer

 

BACKSIDE, L.P. By Mohegan Commercial Ventures PA, LLC, its general partner By:  
/s/ Mario C. Kontomerkos       Name:   Mario C. Kontomerkos       Title:   Vice
President and Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

MILL CREEK LAND, L.P. By Mohegan Commercial Ventures PA, LLC, its general
partner By:   /s/ Mario C. Kontomerkos       Name:   Mario C. Kontomerkos
      Title:   Vice President and Treasurer

 

NORTHEAST CONCESSIONS, L.P. By Mohegan Commercial Ventures PA, LLC, its general
partner By:   /s/ Mario C. Kontomerkos       Name:   Mario C. Kontomerkos
      Title:   Vice President and Treasurer

 

MOHEGAN VENTURES-NORTHWEST, LLC By:   /s/ Mario C. Kontomerkos       Name:  
Mario C. Kontomerkos       Title:   Vice President and Treasurer

 

MOHEGAN GOLF, LLC By:   /s/ Mario C. Kontomerkos       Name:   Mario C.
Kontomerkos       Title:   Vice President and Treasurer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as Administrative Agent and L/C Issuer By:   /s/ Sean
McWhinnie Name:   Sean McWhinnie Title:   Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swingline Lender By:   /s/ Brian D. Corum Name:  
Brian D. Corum Title:   Managing Director

 

[Signature Page to First Amendment]